ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Skanska USA Civil Southeast, Inc.            )      ASBCA No. 61141
                                             )
Under Contract No. FQ12001                   )

APPEARANCES FOR THE APPELLANT:                      Arnie B. Mason, Esq.
                                                    Melisa A. Roy, Esq.
                                                     Williams Mullen
                                                     Tysons Corner, VA

APPEARANCE FOR THE AUTHORITY:                       Jon B. Crocker, Esq.
                                                     Chief Counsel
                                                     Washington Metropolitan Area
                                                     Transit Authority
                                                     Washington, DC

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 24 May 2017


                                                 /~~~·-                                     ...



                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61141, Appeal of Skanska USA
Civil Southeast, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals